Citation Nr: 1043794	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hypertension to include 
as secondary to the service-connected PTSD.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a skin condition to 
include pseudofolliculitis barbae.



REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 2003 to August 2003; and from June 2004 to November 2005 
including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007, September 2008, and September 2009 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.  

In a September 2009 rating decision, the RO recharacterized the 
Veteran's service-connected claim for migraine headaches and 
tinnitus as service connection for residuals of traumatic brain 
injury (TBI), including but not limited to, headaches, tinnitus, 
memory deficits, and motor deficits (also claimed as prostrating 
migraine headaches and tinnitus).  The RO assigned a rating of 40 
percent disabling under Diagnostic Code 8045 that contemplates 
these symptoms.  Therefore, the issues of service connection for 
headaches and tinnitus have been granted in full.  

The Veteran filed a claim for service connection for PTSD in 
September 2006.  In a February 2007 rating decision, the RO 
granted service connection and an initial rating of 30 percent 
for PTSD.  The Veteran filed a notice of disagreement (NOD) with 
the initial rating in July 2007.  The RO provided a statement of 
the case (SOC) in October 2007.  In correspondence in July 2008, 
the Veteran continued to indicate a desire for appellate review.  
In September 2008, the RO granted an increased initial rating of 
70 percent for PTSD.  Although correspondence to perfect an 
appeal was untimely, the RO has waived any objection VA may have 
had as to the timeliness of the appeal once the issue of PTSD was 
certified to the Board.  Percy v. Shinseki, 23 Vet. App. 37 
(2009) (holding that once the issues are certified to the Board, 
the RO has waived any objection VA may have had as to the 
timeliness of the appeal).  Unlike an NOD, the filing of a 
substantive appeal is not jurisdictional.  See Gomez v. Principi, 
17 Vet. App. 369 (2003) (holding that the penalty of dismissal 
for failure to file a substantive appeal is expressly 
permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993).

In July 2008, the Veteran filed a claim for service connection 
for hypertension, a left knee disability, and a skin condition to 
include pseudofolliculitis barbae.  The RO denied the claims in a 
September 2008 rating decision.  The Veteran filed an NOD in 
February 2009, and the RO issued an SOC in October 2009.  The RO 
certified an appeal to the Board in March 2010.   Although the 
record does not contain a timely substantive, the RO has waived 
any objection VA may have had as to the timeliness of the appeal 
once the issues of service connection for hypertension, a left 
knee disability, and a skin condition was certified to the Board.  
Id.

At the August 2009 hearing, the Veteran contended that his 
hypertension is secondary to service-connected PTSD.  The issue 
has been rephrased accordingly.

The appeal is REMANDED to the RO.
  
REMAND

The Veteran reported that his symptoms of PTSD worsened since his 
last VA examination, as indicated from his June 2010 VA treatment 
record and on page 14 of the August 2010 hearing transcript.  The 
record also indicates that the Veteran applied for in-patient 
treatment for his PTSD condition in August 2010.  (See VA 
treatment record dated in August 2010).
 
The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where a veteran reported a worsening in the disability 
since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  
Therefore, additional development is warranted to obtain a new VA 
examination.

In light of the recent medical treatment records received with a 
diagnosis of hypertension, the Board finds that a remand is 
warranted for adjudication of the issue of entitlement to service 
connection for hypertension as secondary to the service-connected 
PTSD.

The Veteran was afforded a VA examination for his left knee 
disability in August 2008.  The VA examiner diagnosed the Veteran 
with minimal degenerative disc disease of the left knee.  
However, he did not provide an etiology opinion.  The VA has a 
duty to provide a medical examination and opinion when the 
evidence reflects an in-service event, a current disability and 
an indication that the current disability may be associated with 
his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Once VA undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  An addendum to the examiner's report or another VA 
examination is necessary to determine the etiology of the left 
knee disorder.  With regard to a skin condition, the service 
treatment records reflect that the Veteran was treated for facial 
dermatitis.  A VA examination is necessary to determine the 
etiology of his skin condition. 38 C.F.R. § 3.159 (c) (2010).  

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records to the issues on appeal.  38 U.S.C.A. § 5103A(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).  

Further, the record reflects that the Veteran is enrolled in a VA 
vocational rehabilitation education program.  Records associated 
with this program are relevant to the severity of the Veteran's 
service-connected disabilities including any accommodations 
provided by VA in the program.  As such, a remand is necessary to 
obtain the vocational rehabilitation records and associate them 
with the claims folder.

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 
as to denial of his claims for service connection for bilateral 
hearing loss and low back disability, appellate review of the 
RO's September 2009 rating decision was properly initiated, and 
the RO was then obligated to furnish him a SOC.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 19.26 (2009); Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request authorization and full address 
information from the Veteran, and if 
provided, request all records of private 
medical treatment which are not currently 
associated with the Veteran's claims file.  
Request all records of VA inpatient and 
outpatient treatment records since August 
2008.  Associate all records received with 
the claims file.  If the search for such 
records has negative results, notify the 
Veteran and include an explanation of the 
results of the search in the claims file.

2.  Request all records of VA vocational 
rehabilitation treatment or training.  
Associate all records obtained in the 
claims file.  If the search for such 
records has negative results, notify the 
Veteran and include an explanation of the 
results of the search in the claims file.

3.  Then, schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the severity of the service-
connected PTSD.  

Any appropriate tests and studies, deemed 
necessary, should be accomplished (with all 
findings made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  

The entire claims file, and a copy of 
this REMAND, must be sent to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report or in an addendum to 
the report.

Based on a review of the case, the VA 
examiner should render specific findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; homicidal and 
suicidal ideation; and delusions and/or 
hallucinations.  

Specifically, request that the VA examiner 
provide an opinion whether the service-
connected PTSD is productive of a 
disability picture approaching or 
consistent with a level of total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Request that the examiner as part of a 
multi-axial diagnosis assign a current GAF 
score representing the level of impairment 
due to the Veteran's service-connected 
PTSD, and an explanation of what the score 
means in terms of the VA rating criteria.  
The examiner should specifically comment 
about the impact of the service-connected 
disability on the Veteran's capacity for 
employment and daily activities of living.  
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in a 
report.

4.  Schedule the Veteran for a VA 
examination for hypertension.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.  The examiner should opine as to 
the following:

a)  Does the Veteran have hypertension?  

b)  Based upon an assessment of the entire 
record, did any currently diagnosed 
hypertension have its onset during the 
Veteran's period of military service?

c)  Was it caused by any incident or event 
that occurred during his period of military 
service?  

d)  Was any currently diagnosed 
hypertension either caused or aggravated by 
any currently diagnosed service-connected 
PTSD?

All tests and studies deemed necessary by 
the examiner should be performed.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity that this question is 
outside the scope for a medical 
professional conversant in VA practices.

5.  With regard to the issue of service 
connection for a left knee disability, 
provide the Veteran's claims folder for 
review by the VA examiner who prepared the 
August 2008 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of preparing 
an addendum that addresses whether it is as 
least as likely as not (e.g., a 50 percent 
or greater probability) that the left knee 
disability had its origin in service, or 
within the one-year period following his 
discharge from service in November 2005?  

A complete rationale must be provided for 
each opinion expressed.  

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity that this 
question is outside the scope for a medical 
professional conversant in VA practices.

6.  Then, the Veteran should be afforded a 
VA examination for his skin condition, with 
an appropriate examiner, to determine the 
symptoms and etiology of his skin 
condition.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review the 
entire claims file in conjunction with the 
examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
current skin condition is etiologically 
related to an event or incident of service 
or caused or aggravated by his service. 
 
A complete rationale should be given for 
all opinions and conclusions expressed in a 
report.

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity that this 
question is outside the scope for a medical 
professional conversant in VA practices.

7.  Issue a statement of the case (SOC) to 
the Veteran and attorney addressing the 
issues of service connection for bilateral 
hearing loss and low back disability and 
instructions for perfecting a timely 
appeal.  Return these issues to the Board 
as appropriate.

8.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his attorney 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



